20-11254-jlg       Doc 2334       Filed 05/12/21 Entered 05/12/21 18:42:06                     Main Document
                                               Pg 1 of 5



                                                 Objection Deadline: May 26, 2021 at 11:59 PM (ET)


Richard J. Cooper
Lisa M. Schweitzer
Luke A. Barefoot
Thomas S. Kessler
CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999

Counsel to the Debtors
and Debtors-in-Possession


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                                 x
    In re:                                                       :   Chapter 11
                                                                 :
    LATAM Airlines Group S.A., et al.,                           :   Case No. 20-11254 (JLG)
                                                                 :
                                              Debtors. 1         :   Jointly Administered
                                                                 :
                                                                 :   Related Docket No. 388, 861
                                                                 x



1
         The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification
number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte
Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K);
LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A.
(XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services LLC (XX-XXXXXXX); Maintenance Service Experts
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services, Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA (76-
9310053); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A.
(XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines
Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (65-
0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e
Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corretora de
Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors is: 6500 NW
22nd Street Miami, FL 33131.
20-11254-jlg      Doc 2334        Filed 05/12/21 Entered 05/12/21 18:42:06                   Main Document
                                               Pg 2 of 5



                            NOTICE OF REJECTION
                    OF CERTAIN UNEXPIRED NONRESIDENTIAL
               REAL PROPERTY LEASES AND EXECUTORY CONTRACTS
               AND THE ABANDONMENT OF CERTAIN RELATED ASSETS

                          THIS NOTICE AFFECTS YOUR RIGHTS
         IN ACCORDANCE WITH RULE 6006 OF THE FEDERAL RULES OF
        BANKRUPTCY PROCEDURE AND RULES 6006-1 AND 6007-1 OF THE
    LOCAL BANKRUPTCY RULES FOR THE SOUTHERN DISTRICT OF NEW YORK
LOCATE YOUR NAME AND THE AFFECTED AGREEMENT IN THIS NOTICE

        PLEASE TAKE NOTICE that on May 26, 2020 (the “Petition Date”), LATAM
Airlines Group S.A. (“LATAM Parent”) and certain of its debtor affiliates, as debtors and
debtors-in-possession in the above-captioned chapter 11 cases (collectively, the “Initial
Debtors”), 2 each filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) with the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”). On July 7
and July 9 (as applicable), certain affiliates of the Initial Debtors each filed voluntary petitions
under the Bankruptcy Code with the Bankruptcy Court (collectively, the “Subsequent Debtors”
and together with the Initial Debtors, the “Debtors”).

        PLEASE TAKE FURTHER NOTICE that on June 28, 2020, with respect to the Initial
Debtors, the Court entered the Order Authorizing Procedures for the Rejection of Certain
Executory Contracts and Unexpired Leases and the Abandonment of Certain Related Assets
(ECF No. 388) (the “Order”), which (i) approved procedures (the “Rejection Procedures”) for
the rejection of certain executory contracts (“Contracts”) and unexpired leases (“Leases”) (each
an “Agreement” and collectively the “Agreements”), (ii) authorized the abandonment of certain
related property and (iii) granted related relief. The Court made the Order applicable to the
Subsequent Debtors on a final basis on August 13, 2020 (ECF No. 861).

        PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Order, the
Debtors hereby provide notice of their intent to reject the below-referenced Agreement.
Pursuant to the terms of the Order, unless a written objection is filed and served in accordance
with the terms of the Order, the below-referenced Agreement will be rejected pursuant to 11
U.S.C. § 365(a), effective as of the effective date set forth below, with each counterparty to
such Agreement being bound by such rejection in accordance with these Rejection
Procedures; provided however that if the Agreement is a Lease for nonresidential real
property, the effective date of the rejection of such Lease shall not occur until the later of: (i)
the date of this notice (the “Rejection Notice” or “Notice”); (ii) the date the Debtors relinquish
control of the premises by notifying the landlord in writing of the Debtors’ surrender of the
premises and turning over keys or key codes to the affected landlord; and (iii) in the case of a
Lease concerning premises containing personal property that the Debtors hold subject to a true
lease and which the Debtors intend to abandon, seven days from the date of this Notice.


2
      LATAM Parent and its Debtor and non-Debtor subsidiaries and affiliates are collectively referred to as
“LATAM”.


                                                       2
20-11254-jlg    Doc 2334      Filed 05/12/21 Entered 05/12/21 18:42:06             Main Document
                                           Pg 3 of 5



        PLEASE TAKE FURTHER NOTICE that objections, if any, to this Notice must be
filed and served so that such objection is filed with the Bankruptcy Court and actually received
by the following parties no later than fourteen days after the date of this Notice: (a) the Debtors’
counsel, Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, NY 10006,
Attn: Richard J. Cooper, Esq., Lisa M Schweitzer, Esq. and Luke A. Barefoot, Esq. (email:
rcooper@cgsh.com; lschweitzer@cgsh.com; and lbarefoot@cgsh.com); (b) the non-debtor
counterparty or counterparties to such Agreement and any counsel of record; (c) the United
States Trustee, 201 Varick Street, Room 1006, New York, New York 10014, Attn: Brian
Masumoto, Esq. (email: brian.masumoto@usdoj.gov); and (d) counsel to the UCC, Dechert
LLP, Three Bryant Park, 1095 Avenue of the Americas, New York, New York, 10036-6797,
Attn: Allan Brilliant, Esq. and Craig Druehl, Esq. (email: allan.brilliant@dechert.com and
craig.druehl@dechert.com) (collectively, the “Objection Notice Parties”).

        PLEASE TAKE FURTHER NOTICE that if an objection to this Notice is timely
filed and served, the Debtors shall seek a hearing on such objection, file their reply on or before
three calendar days prior to the date of the applicable hearing and provide at least five days’
notice of such hearing to the objecting party and the Objection Notice Parties. If such objection
is overruled by the Court or withdrawn, the rejection of the Agreement shall be deemed
effective: (a) as of the Rejection Date; (b) as of such other date to which the Debtors and the
counterparty to such Agreement have agreed; or (c) as otherwise determined by the Court as set
forth in any order overruling such objection.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Order, if
the Debtors have deposited monies with the Agreement counterparty as a security deposit or
otherwise, the Agreement counterparty may not set off or otherwise use such deposit without
the prior authorization of the Bankruptcy Court.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Order, for any
claim that you may assert against the Debtors as a result of the rejection of any Agreement, you
must submit a proof of claim for damages arising from such rejection on or before the later of
(i) thirty-five days from the applicable Rejection Date (if determined in accordance with
paragraph 1(e) of the Order if no objection is timely filed) or (ii) thirty days from entry of the
applicable order, if an objection is timely filed and resolved pursuant to paragraph 1(f). Any
non-debtor party to a rejected Agreement who fails to file a proof of claim in compliance with
the procedures detailed in this paragraph shall be forever barred from asserting a claim for
rejection damages and from participating in any distributions that may be made in connection
with these Chapter 11 Cases.

                  [The remainder of this page has been left intentionally blank]




                                                  3
                      20-11254-jlg         Doc 2334        Filed 05/12/21 Entered 05/12/21 18:42:06                       Main Document
                                                                        Pg 4 of 5



                                                               Agreements to be Rejected 3

      Agreement         Counterparty           Address of            Debtor-           Title of Agreement          For Lease,        For Lease,         Effective
        Type            to Agreement          Counterparty           party to                                      Address of         Personal           Date of
                                                                    Agreement                                       Property         Property, if       Rejection
                                                                                                                   Subject to        any, at the
                                                                                                                   the Lease           Leased
                                                                                                                                      Premises
    Lease for          Rentas Sura 3         Cerro Colorado LATAM                     Contrato de                  Estado 10,                          May 12,
    Nonresidential     SpA                   5240 14th       Airlines                 Arrendamiento                Santiago                            2021
    Real Property                            Floor           Group, S.A.              Rentas Sura 3 Spa a          Centro
                                             Las Condes                               LATAM Airlines
                                             (Torre 1 Parque                          Group S.A.,
                                             Arauco)                                  Reportorio numero
                                             Santiago, Chile                          26.024.-2019 (Ote:
                                                                                      55359).




3
         The inclusion of a lease or contract on this list does not constitute an admission as to the executory or non-executory nature of the contract or as to the
existence or validity of any claims held by the counterparty or counterparties to such contract


                                                                                  4
20-11254-jlg   Doc 2334   Filed 05/12/21 Entered 05/12/21 18:42:06       Main Document
                                       Pg 5 of 5




  Dated: May 12, 2021                        /s/ Luke A. Barefoot_____
         New York, New York                  Richard J. Cooper
                                             Lisa M. Schweitzer
                                             Luke A. Barefoot
                                             Thomas S. Kessler
                                             CLEARY GOTTLIEB STEEN &
                                             HAMILTON LLP
                                             One Liberty Plaza
                                             New York, New York 10006
                                             Telephone: (212) 225-2000
                                             Facsimile: (212) 225-3999

                                             Counsel to the Debtors
                                             and Debtors-in-Possession




                                         5
